Citation Nr: 0429732	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-12 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a higher initial evaluation for hemorrhoids, 
currently assigned a noncompensable evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which granted service connection 
and assigned a noncompensable evaluation effective from 
November 26, 2002.  The veteran, who had active service from 
February 1945 to July 1946, appealed that decision to BVA, 
and the case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this case, the Board notes that the veteran was afforded a 
VA examination in January 2003 in connection with his claim 
for service connection for hemorrhoids.  Following the grant 
of service connection by the RO in a January 2003 rating 
decision, the veteran expressed his disagreement with the 
disability evaluation assigned his service-connected 
hemorrhoids.  In addition, the veteran asserted at his June 
2004 hearing testimony before the Board that his service-
connected disability had possibly worsened since the January 
2003 VA examination.  VA's General Counsel has indicated that 
when a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, 
the Board is of the opinion that a more recent VA examination 
is in order in this case for the purpose of ascertaining the 
severity and manifestations of the veteran's hemorrhoids.

Further, it appears that there may be additional treatment 
records not associated with the claims file.  In this regard, 
the Board notes that the veteran testified at his June 2004 
hearing before the Board that he had discussed his hemorrhoid 
disorder with Dr. Peterson and his associates at West Penn as 
well as with Dr. Lynn, who was his prostate doctor, and his 
radiation doctor.  Although the veteran indicated that he 
would attempt to obtain these treatment records, the Board 
notes that no additional treatment records have been 
associated with the claims file.  Such records may prove to 
be relevant and probative.  Therefore, the RO should attempt 
to obtain and associate with the claims file any and all 
treatment records pertaining to the veteran's hemorrhoids.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


1.  The RO should request that the 
appellant provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his hemorrhoids including the 
full names and addresses for Drs. 
Peterson and Lynn.  After acquiring 
this information and obtaining any 
necessary authorization, the RO 
should obtain and associate these 
records with the claims file.  A 
specific request should be made for 
treatment records from Dr. Peterson 
at West Penn as well as from Dr. 
Lynn.

2.  The veteran should be afforded a 
VA examination to ascertain the 
severity and manifestations of his 
hemorrhoids.  Any and all studies, 
tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file and 
to comment on the severity of the 
veteran's hemorrhoids.  The examiner 
should indicate whether the veteran's 
hemorrhoids are best characterized as 
mild or moderate, or as large or 
thrombotic, irreducible, with 
excessive redundant tissue, 
evidencing frequent recurrences, or 
as being with persistent bleeding and 
with secondary anemia, or with 
fissures.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.


When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




